Case 1:21-cv-02103-SEB-MJD Document 1 Filed 07/23/21 Page 1 of 5 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


CASEY ARNOLD,                                  )
                                               )
               Plaintiff,                      )
                                               )
v.                                             ) CAUSE NO: 1:21-cv-2103
                                               )
BISON PROPERTIES LLC, ARDEN                    )
JOHNSON, and HAL HEYER,                        )
                                               )
               Defendants.                     )


                                            COMPLAINT

        Plaintiff Casey Arnold (“Arnold”) brings this action against Defendant Bison Properties

LLC (“Bison”), Arden Johnson (“Johnson”), and Hal Heyer (“Heyer”) (collectively

“Defendants”) alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201 et

seq.   Arnold also brings this action against Bison alleging breach of contract and violations of

the Indiana Wage Payment Statute, Indiana Code §22-2-5.

                                              PARTIES

        1.     Arnold is an individual who resides in Hamilton County, Indiana.      He was

employed by Defendants within the meaning of the FLSA within the three year period preceding

the filing of this complaint.    At all times hereinafter mentioned, Arnold was an individual

employee who was engaged in commerce as required by 29 U.S.C. §206.

        2.     Bison is an Indiana limited liability company with its principle place of business

in Noblesville, IN.   Bison is an “employer” as defined by the FLSA, 29 U.S.C. §203(d).

        3.     Johnson is the President and an owner of Bison.      In this capacity, Johnson

exercised operational control over Bison, controlled significant business functions of Bison,
Case 1:21-cv-02103-SEB-MJD Document 1 Filed 07/23/21 Page 2 of 5 PageID #: 2




determined employee pay and made hiring decisions, and acted on behalf of and in the interest of

Bison in devising, directing, implementing, and supervising the practices and policies relating to

the payment of Arnold’s wages.     As such, Johnson is an “employer” as defined by the FLSA,

29 U.S.C. §203(d).

        4.      Heyer is an owner of Bison.   In this capacity, Heyer exercised operational

control over Bison, controlled significant business functions of Bison, determined employee pay

and made hiring decisions, and acted on behalf of and in the interest of Bison in devising,

directing, implementing, and supervising the practices and policies relating to the payment of

Arnold’s wages.     As such, Heyer is an “employer” as defined by the FLSA, 29 U.S.C. §203(d).

                                        JURISDICTION

        5.      This Court has jurisdiction over Defendants because Arnold has asserted a claim

arising under federal law.   This Court has supplemental jurisdiction over Arnold’s Indiana state

law claims pursuant to 28 U.S.C. §1367.

                                              VENUE

        6.      Venue is proper in the Southern District of Indiana pursuant to 29 U.S.C. §216(b)

and 28 U.S.C. §1391 because Bison is located in this district and the challenged conduct

occurred in this district.

                                      FLSA COVERAGE

        7.      At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. §203(r).

        8.      At all times hereinafter mentioned, Defendants have been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1)(a) of the FLSA, 29 U.S.C. §203(s)(1)(a).    Furthermore, Defendants’ annual gross sales

                                                2
Case 1:21-cv-02103-SEB-MJD Document 1 Filed 07/23/21 Page 3 of 5 PageID #: 3




and or business done exceeds $500,000.00

                                             FACTS

       9.      Arnold began his employment with Defendants in or about July or August 2019.

       10.     Defendants agreed to pay Arnold an annual salary of $200,000.00 to be paid on a

bimonthly basis on the fifteenth and thirtieth of each month.

       11.     In or about mid-March 2020, Defendants unilaterally changed this agreement to

an annual salary of $150,000.00 to be paid on a bi-monthly basis plus a quarterly payment of

$12,500.00.

       12.     Defendants did not compensate Arnold as agreed.    In fact, for long periods of

time, Defendants did not pay Arnold at all for the work he performed.

       13.    To wit, Arnold was paid wages by Defendants on the following dates: February 4,

2020; February 18, 2020; May 18, 2020; June 1, 2020; June 8, 2020; June 15, 2020; June 30,

2020; July 16, 2020; July 17, 2020; July 30, 2020; August 18, 2020; December 18, 2020;

February 17, 2021; and March 17, 2021.

       14.     Additionally, Defendants agreed to pay Arnold $25,000.00 on December 3, 2020.

Said payment was never made.

       15.       Arnold terminated his employment with Defendants effective May 15, 2021.

                                    CAUSES OF ACTION

                COUNT I – FAILURE TO PAY MINIMUM WAGES IN
              ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

       16.     Arnold hereby incorporates by reference paragraphs 1-15 of his Complaint.

       17.     During the relevant time period, Defendants violated the provisions of 29 U.S.C.

§§203 and 206 by employing Arnold in an enterprise engaged in commerce or in the production


                                                3
Case 1:21-cv-02103-SEB-MJD Document 1 Filed 07/23/21 Page 4 of 5 PageID #: 4




of goods for commerce within the meaning of the FLSA without properly compensating him for

his employment.

       18.     Defendant has acted willfully in failing to pay Arnold in accordance with the law.

                       COUNT II - FAILURE TO PAY WAGES IN
                      ACCORDANCE WITH INDIANA STATE LAW

       19.     Arnold hereby incorporates by reference paragraphs 1-14 of his Complaint.

       20.     During the relevant time period, Bison violated the provisions of Indiana Code

§22-2-5 et seq. by failing to pay all wages earned by Arnold.

       21.     Bison has acted willfully in failing to pay Arnold in accordance with the law.

                          COUNT III – BREACH OF CONTRACT

       22.     Arnold hereby incorporates by reference paragraphs 1-14 of his Complaint.

       23.     Bison entered into contractual agreements with Arnold regarding the payment of

compensation to Arnold in exchange for services to be performed by Arnold.

       24.     Arnold performed the agreed-upon services to the benefit of Bison pursuant to the

contractual agreements.

       25.     Bison breached the contractual agreements by failing to pay to Arnold the

agreed-upon compensation pursuant to the terms of the parties’ contractual agreements.

                                    REQUESTED RELIEF

       WHEREFORE, Plaintiff Casey Arnold respectfully requests that this Court enter

judgment in his favor and provide him the following relief:

       a.      An Order pursuant to Section 16(b) of the FLSA finding Defendants liable for

unpaid minimum wages due to Arnold and for liquidated damages equal in amount to the unpaid

minimum wages found due to Arnold;


                                                4
Case 1:21-cv-02103-SEB-MJD Document 1 Filed 07/23/21 Page 5 of 5 PageID #: 5




       b.      An Order pursuant to Indiana Code §22-2-5 finding Bison liable for unpaid wages

due to Arnold and for liquidated damages equal to two (2) times the amount of wages found due

to Arnold;

       c.      An Order finding Bison liable for unpaid compensation due to Arnold pursuant to

the contracts between Bison and Arnold;

       d.      An Order awarding Arnold the costs of this action;

       e.      An Order awarding Arnold his attorney’s fees;

       f.      An Order awarding Arnold pre-judgment and post-judgment interest at the highest

rates allowed by law; and

       g.      An Order granting such other and further relief as may be necessary and

appropriate.



                                            Respectfully submitted,

                                             s/ Andrew G. Jones
                                            Andrew G. Jones (#23020-49)
                                            LAW OFFICE OF ANDREW G. JONES
                                            9465 Counselors Row, Suite 200
                                            Indianapolis, Indiana 46240
                                            Telephone:     (317) 616-3671
                                            E-Mail:        ajones@andrewgjoneslaw.com

                                            Attorney for Plaintiff




                                               5
